Citation Nr: 9928053	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1973 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied the veteran's claim for 
service connection for alcoholism.  A notice of disagreement 
was received in March 1998, the RO issued a statement of the 
case in April 1998, and a substantive appeal (VA Form 9) was 
received in April 1998.  

The veteran testified at a June 1999 hearing before the 
undersigned member of the Board sitting at the RO.  During 
the hearing the veteran stated that he wished to initiate a 
claim for service connection for an unspecified psychiatric 
condition.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran filed a claim for service connection for 
alcoholism in December 1997.


CONCLUSION OF LAW

VA disability compensation for diseases or injuries resulting 
from abuse of alcohol is precluded by law, and there is no 
legal entitlement to the benefit sought.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1(m), 
3.301(a) and (d) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended former 38 U.S.C.A. 
§§ 310 and 331 ( now redesignated as §§ 1110 and 1131) to 
prohibit, effective for claims filed after October 31, 1990, 
payment of compensation for any disability that is "a result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs."  Also amended was 38 U.S.C.A. § 105(a) to provide 
that, effective for claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own abuse of alcohol or 
drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  Section 3.301(a) 
of title 38 of the Code of Federal Regulations provides in 
relevant part that direct service connection may be granted 
only when a disability was incurred or aggravated in line of 
duty, and not, for claims filed after October 31, 1990, the 
result of abuse of alcohol or drugs.  Section 3.301(d) 
provides that an injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the veteran.  
Alcohol abuse is defined as "the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user...."  38 C.F.R. 
§ 3.301(d).  Section 3.1(m) was amended to provide that the 
term "in the line of duty" excludes any injury or disease 
that was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, that was a 
result of his or her abuse of alcohol or drugs.

The veteran contends that he began drinking excessive amounts 
of alcohol while overseas in the service.  He attributes his 
excessive drinking to having to endure abusive treatment by 
his sergeant.  He states that he is now dependent upon 
alcohol, and that this dependence began during his period of 
service.

The veteran's service medical records are not contained 
within the claims file, and therefore, his abuse of alcohol 
during service cannot be confirmed from the record.  However, 
the facts regarding the origin of the veteran's alcohol 
dependence are not at issue.  There is evidence in the file, 
from clinical records of the VA Medical Center in Tuskeegee, 
Alabama, that the veteran has been diagnosed with alcohol 
dependence.  Whether this dependence began in service is not 
determinative of the outcome of this case, as this case turns 
solely on a question of law-ie., whether the veteran is 
seeking a benefit which the law provides.  The provisions 
discussed above clearly preclude the granting of benefits for 
disabilities which result from the veteran's own abuse of 
alcohol, regardless of whether such abuse originated in 
service.  Where a claim is for a benefit not provided by law, 
it is properly denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As the veteran's claim for service connection 
for alcoholism was filed in December 1997, long after the 
effective date of OBRA 1990, it is precluded by law.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

